 ARKANSAS GRAIN CORPORATION309Arkansas Grain CorporationandUnited Rubber, Cork,Linoleumand Plastic Workers of America, AFL-CIO.Case 96-CA-f114.August 2, 1966DECISION AND ORDEROn January 14, 1966, Trial Examiner Harry R. Hinkes issuedhisDecision in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the General Counsel filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and brief, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner only to the extent consistentherewith.We do not agree with the Trial Examiner's finding that Super-visor Ragsdale's interrogations of employee Meek were noncoercivebecause they arose out of casual conversations between good friends.,According to Meek's credited testimony, Ragsdale asked him aboutthe Union some 8 or 10 times during the 2-month period precedingthe April 23, 1965, election. On one occasion Ragsdale asked Meekif he had seen a man on the parking lot handing out union cards, andon several other occasions Ragsdale asked Meek if he had seen any-one signing union cards. At other times, Ragsdale asked Meek howthe Union would stop the trains and trucks from coming into theplant if there was a strike. Although Meek stated that he con-sidered Ragsdale a *friend ,2 we do not believe that the coercive effectof these numerous interrogations was in any sense lessened by what-ever personal relationship existed between the two.' Accordingly, wefind that the Respondent's interrogations of Meek were violative ofSection 8(a) (1) of the Act.IIn the absence of exceptions, we adopt the Trial Examiner's finding that SupervisorAshcraft's remarks to Meek were not violative of Section 8(a) (1) of the Act2Although Meek testified he was not frightened by Ragsdale's questioning, he also testi-fied that he answered falsely because lie felt a disclosure of his union activities to Rags-dale would have resulted in his being discharged3Cf.Ref-Chem Company,153 NLRB 488.160 NLRB No. 28. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe also disagree with the Trial Examiner's finding that the Gen-eral Counsel failed to sustain the burden of proving that Meek wasdischarged for discriminatory reasons. He was employed by Respond-ent in June 1964, when it began operations. Meek was an activeunion adherent during the early 1965 union organizational drive andserved as a union observer at the Board-conducted election held onApril 23, 1965. On the day following the election, Meek reported towork and was met by his supervisor, Ragsdale, who told him, "Ted,we are going to settle down. We are going to straighten out and weare going to start doing our job." Ragsdale then proceeded to enu-merate the duties he expected Meek to perform. While, as the TrialExaminer found, Ragsdale merely itemized the duties and responsi-bilities of the position of preparation operator, it is undisputed thatprior to this time Respondent had not been requiring Meek to per-form all these duties, and there is no explanation offered to showwhat prompted Respondent's sudden demand for Meek's strict per-formance of these duties.On the following day, Sunday, April 25, the plant did not operate,but certain maintenance work was performed. On every other occa-sionwhen the plant had been closed down, Meek was one of theemployees called in to perform maintenance work. In this instance,however,Plant SuperintendentMcDonald called Ragsdale andinstructed him to notify Meek not to come to work that day. Rags-dale was also instructed to call Meek's helper, Elbert Weaver, andemployeeWarhurst, and to tell them to come to work.4 McDonaldtestified that he choseWeaver over Meek because Weaver was alower paid employee.The next day, April 6, Meek reported to work at his usual time,3 p.m. Shortly after 4 o'clock, Ragsdale criticized him for not cor-recting either the high pressure in the drier or the low moisture con-tent in the meal. Meek complained that he had been given too muchwork to do,5 to which Ragsdale replied, if he (Meek) could not dothe job, they would get someone else. At this juncture, Meek toldRagsdale that he didn't need the job and that if he left, he could getthe job back again if he so desired. Following this conversation,Ragsdale went to General Manager Higginbotham and complainedof Meek's attitude. Higginbotham advised Ragsdale that because ofthe union situation, he would have to try to "keep things on an evenkeel," but to make sure that Meek did his job and did it right.4The finding above is based on McDonald's testimony, which the Trial Examiner appearsto have credited In doing so, the Trial Examiner has discredited Ragsdale's testimony tothe effect that employees Weaver and Warhnrst worked only because he could not reachthem to tell them not to report5 On April 24, Ragsdale had advised Meek that he didn't want Meek's helper doing hisjob for him any more. ARKANSAS GRAIN CORPORATION311One of Meek's' responsibilities was to make an hourly reading ofthe drier pressure and to record this information on the "preparationsheet." Ragsdale testified that beginning about 7 o'clock, he stationedhimself where he could observe the drier pressure gauge. Ragsdalestated that at 7 and 8 o'clock, he watched for approximately 15 min-utes before until 15 minutes after the hour and that starting at 9o'clock, he watched the pressure gauge uninterruptedly until 10:30.According to Ragsdale, no one checked the pressure gauge during thisinterval, but when he inspected the preparation sheet, he. found thatMeek had recorded readings for each hour from 4 through 10 p.m.Ragsdale then informed Meek he was fired, and asked him to leave,which he did.There is a conflict in the testimony leading up to the dischargeincident.Meek testified that about 4 p.m. on the day he was dis-charged, Ragsdale informed him he had to do all of his assignedtasks within a 15-minute period starting at 15 minutes before thehour, which concededly would have been impossible. He further testi-fied that Ragsdale complained he was taking too long for lunch andthat about an hour before the discharge, Ragsdale said "I wouldn'twork for a company that didn't want me working." According toMeek, Ragsdale then asked how the Union thought it was going tostop trucks and trains from coming into the plant and whetherHarry Brown 6 was going to pay employees while they were on apicket line during a strike. Meek denied that he had failed to readand record the drier pressure.The Trial Examiner resolved this conflict by crediting Ragsdale'sversion of the discharge incident; 7 he accepted the Respondent's con-tention that Meek's discharge was caused by his failure on April 26to read and record the drier pressure, his falsification of this infor-mation, and his previous record as an employee, which allegedly wasunsatisfactory. In our opinion, the record does not support such aconclusion.The Respondent demonstrated its animus toward the Union at thevery outset of the organizational campaign by persistently engagingin unlawful interrogation of Meek to learn the identity of the unionsupporters. There is no evidence that the Respondent knew, beforethe election, of Meek's prounion sympathy and activities. But whenMeek acted as a union observer at the election, his relationship with"Harry Brown is identified in the record as president of the Union'sLocal 5397 In resolving credibility,the Trial Examiner found that Ragsdale's testimonywas sup.ported by records showing that on April 26, high steam pressure and low moisture read-ings were recorded at 3 and 4 p in , while between 7 and 10 p m an unvarying pressurewas entered,although the moisture was still somewhat below the optimum point We canattach no significance to this finding because the records also show that the following 12p in to 6 a.m shift also recorded an unvarying pressure with approximately the samemoisture as was recorded by Meek earlier. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent underwent an immediate and drastic change. On thevery next day following the election the Respondent exacted a newlevel of performance from Meek without offering any explanationas to what prompted the action. Certainly, if the Respondent hadpreviously been dissatisfied with the manner in which Meek had beenperforming his duties, it could be expected that at the very least,Meek would have been warned of its dissatisfaction. Yet, althoughthe incidents upon which the Respondent relies to establish its dis-satisfaction with Meek as an employee occurred well before the elec-tion, nothing was then said to Meek. Nor can it be said that Meek'sconduct on the day in question prompted the action because it wasimmediately upon encountering Meek, before he had started work,that Ragsdale issued the new instructions. The next day the plantwas shut down and, as was the custom, Respondent used the oppor-tunity to perform certain maintenance work. Although the recordindicates that Meek in the past always had been called in to workin similar circumstances, on this occasion, Respondent chose not touse him. On the second regular workday, Respondent summarilydischarged Meek, allegedly because he failed to perform his assignedduties.We do not think this series of events was mere coincidence.Respondent's animus toward the Union, and the sudden change inits attitude toward Meek strongly suggests that Meek's dischargewas discriminatory. However, if any doubt remains, it is dispelledby a consideration of the manner in which Meek's discharge waseffectuated.Ragsdale testified that he did not observe Meek or anyone else readthe steam pressure gauge at 7 p.m. or thereafter and that it wasMeek's failure to read and record this information which causedhis discharge. Ragsdale stated he did not take any action imme-diately because "I was going to see how long he would go." Afterallegedly allowing the steam pressure gauge to go unread and unre-corded for at least 31/2 hours, Ragsdale decided to discharge Meekat approximately 10:30 that evening.8Ragsdale informed Meek of his discharge merely by telling him,"Ted, we don't need you any more. Go home." It is undisputed thatat no time during the course of the evening did Respondent indicatetoMeek the reasons for its action. Meek testified that after beinginformed that he was not needed any more, he asked Ragsdale for aseparation notice and Ragsdale agreed to give him one.9 AccordingtoMeek, Ragsdale left and returned in about 15 minutes, at which8We are unable to reconcile Ragsdale's alleged inaction with GeneralManager Ihggin-botham's testimony that a regularcheck of thesteam pressure in the drier is very im-portant to the process°Ragsdale testified he did not recall if Meek iequested a separationnoticeNo separa-tion notice was offered into evidence at the hearing. ARKANSAS GRAIN CORPORATION313time, he told Meek he had 5 minutes to get off the lot. When Meekasked if he had brought him the separation slip, Ragsdaleansweredhe wasn't going to give him one, that no one had heard him fire Meek,and ". . . it was my word against his and they couldn't proveunfair-ness." 10Meek then testified he left the plant withoutreceiving aseparation slip and that one was never sent to him.We have detailed the circumstances surrounding the discharge ofMeek because we believe that it leads inescapably to the conclusionthat Meek was discharged in retaliation for his union activities. Thefact that Meek's past record as an employee may have been less thansatisfactory does not cause us to reach a different result. Not onlywere his past asserted shortcomings relatively remote from the dis-charge, but Respondent also admits that it was the events of April 26that prompted the discharge. Moreover in reaching his conclusion,the Trial Examiner relied on the absence of any antiunion attitudeon the part of Ragsdale. In view of our findings above, contrary tothe Trial Examiner's, that Ragsdale had engaged ina course of inter-rogation violative of Section 8(a) (1), we cannotagreethat Ragsdalewas free of antiunion attitudes. Likewise, contrary to the TrialExaminer, the fact that Respondent did notretaliateagainstemployee Posey who was also a union adherent does not initself serveas proof of an absence of any discriminatory motivation, but ismerely one factor to be assessed along withall others. In sum, weare persuaded by all the foregoing evidence thatRespondent dis-charged Meek in retaliation for his union activities. Accordingly, wefind this discharge to be in violation of Section 8(a) (3) of the Act.CONCLUSIONS Or LAW1.The Respondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.By interrogating employees as to their own and other employ-ees'union activities,Respondent interfered with, restrained, andcoerced employees in the exercise of rights guaranteed by Section 7of the Act, and, accordingly, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.4.By discharging Ted Meek, and by thereafter failing to reinstatehim, Respondent engaged in discrimination to discourage member-ship in the Union, thereby engaging in unfair labor practices pro-scribed by Section 8 (a) (3) and (1) of the Act.10Ragsdale's version is somewhat vague Ragsdale specifically recalled only that he toldMeek they didn't need him any more and that when Meek continued to work he had to tellhim a second time to go home at which point Meek left the premises 314DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfair laborpractices, we shall order that it cease and desist therefrom and takecertain affirmative action to effectuate the policies of the Act.We shall also order that the Respondent offer to Ted Meek imme-diate and full reinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rights and privi-leges and make him whole for any loss of earnings suffered by reason.of the discrimination against him, by payment of a sum of moneyequal to that which he normally would have earned as wages fromthe date of his discharge to the date of Respondent's offer of rein-statement, less his net earnings during said period(Crossett LumberCompany,8NLRB 440) and in the manner prescribed in F. W.Woolworth Company,90 NLRB 289, together with interest thereonat the rate of 6 percent per annum, as set forth inIsis Plumbing &Heating Co.,138 NLRB 716.Finally, in view of the serious and extended nature of the unfairlabor practices, we shall order that Respondent cease and desist fromin any manner infringing on the rights of employees guaranteed bySection 7 of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby orders thatthe Respondent, Arkansas Grain Corporation, Helena, Arkansas, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in and activity on behalf of UnitedRubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO,or any other labor organization, by discharging and refusing toreinstate employees, or by discriminating against employees in anyother manner in regard to their hire or tenure of employment or anyterm or condition of employment.(b)Coercively interrogating employees concerning their own orother employees' union activities and/or sympathies.(c)In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist said Union, or any other labor organization, to bargaincollectively through representatives of their own choosing, or toengage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any orall such activities. ARKANSAS GRAIN CORPORATION3152.Take the following affirmative action to effectuate the policiesof the Act :(a)Offer Ted Meek immediate and full reinstatement to his for-mer or substantially equivalent position without prejudice to hisseniority or other rights and privileges,and make him whole foranyloss of pay which he may have suffered as a result of the discrimina-tion practiced against him,in the manner set forth in the section ofthisDecision entitled"The Remedy."(b)Notify Ted Meek if presently serving in the Armed Forcesof the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended,after discharge fromthe Armed Forces.(c)Preserve and, upon request,make available to the Board or itsagents, for examination and copying,all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay dueunder the terms of this Order.(d)Post at its plant in Helena, Arkansas,copies of the attachednotice marked"Appendix."11Copies of said notice,to be furnishedby the Regional Director for Region 26, after being duly signed bythe Respondent's representative, shall be posted by the Respondentimmediately upon receipt thereof,and be maintained by it for 60consecutive days thereafter,in conspicuous places including all placeswhere notices to employees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced,or covered by any other material.(e)Notify the Regional Director for Region 26, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the purposes of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalfofUnited Rubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, or any other labor organization, by dis-charging or refusing to reinstate employees, or by discriminatingagainst employees in any other manner in regard to their hire ortenure of employment or any terms or conditions of employment.u In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be submitted for the words "a Decision and Order" the words "a Decree of theUnited States Court of Appeals Enforcing an Order." 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT coercively interrogate employees concerning theirown or other employees' union activities and/or sympathies.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form, join, or assist said Union, or any other labororganization, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.WE WILL offer to Ted Meek immediate and full reinstatementto his former or substantially equivalent position without preju-dice to his seniority and other rights and privilegesand makehim whole in the manner provided in the Board's Decision forany loss of pay he may have suffered as a result of our discrimi-nation against him.All our employees are free to become, remain, or torefrain frombecoming or remaining, members of the above-named or any otherlabor organization.ARKANSAS GRAIN CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)NOTE.-Notify the above-named employee if presently serving inthe Armed Forces of the United States of his right to full reinstate-ment upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from thedate of posting and must not be altered, defaced, or covered by anyother material.If employees have any questions concerning this notice or compli-ance with its provisions they may communicate directly with theBoard's Regional Office, 746 Federal Office Building, 167 North MainStreet, Memphis, Tennessee 38103, Telephone 534-3161.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEUpona charge filedon May 21, 1965, andamended on June 28,1965,the Gen-eral Counselof the National LaborRelations Board by the Acting Regional Direc-tor for Region 26 (Memphis,Tennessee),issued a complaint dated July 7, 1965,againstArkansasGrain Corporation, herein referred to as the Respondent orEmployer.The UnitedRubber, Cork,Linoleum and PlasticWorkersof America,AFL-CIO,herein called the Union, is the ChargingParty.The complaint allegesthat the Respondent,by its supervisors and agents, interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed in Section7 of the Act byinterrogating its employees concerning their union membership,activities, and desires,and discriminated in regard to the hire or tenure or other terms or conditions of ARKANSAS GRAIN CORPORATION317employment of its employees by discharging its employee, Ted Meek, and by refus-ing to reinstate him because said employee joined or assisted the Unionor engagedin other union activity. The answer duly filed by Respondent denied theallegationof interrogation as well as thedismissalof Meek for unionactivities.Pursuant to notice, a hearing was held before Trial Examiner Harry R.Hinkes inHelena,Arkansas, on September 9, 1965. All parties wererepresented and wereafforded full opportunity to examine witnesses and adduce relevant evidence. Oralargument was waived. Briefs were requested from the parties but only theRespond-ent has filed one.Upon the entire record in this case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all times material herein, an Arkansas corpo-ration with a place of business located at Helena, Arkansas, where it isengaged inthe processing and sale of grain. During the past 12 months Respondent purchasedand received at its Helena, Arkansas, plant, directly from points outside theState ofArkansas, materials valuedin excessof $50,000, and processed, sold, and shippedgoods valued in excess of $50,000 from that plant directly to pointsoutside the Stateof Arkansas.The complaint alleges, Respondent's answer admits, and I find that the Respond-ent is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe United Rubber, Cork, Linoleumand PlasticWorkers of America, AFL-CIO,hereincalled the Union,isa labor organizationwithin themeaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESThe issues in this proceeding are two: First, did the Respondent by its super-visors and agents unlawfully interrogate its employees and second, was Respondent'sdischarge of Ted Meek and its refusal to reinstate him unlawful?A. The alleged unlawfulinterrogationThe only evidence in this proceeding on this issue provided by counsel for theGeneral Counsel is the testimony of Ted Meek, the dismissed employee. From histestimony it appears that the Helena plant started operations in 1964. The Unionbegan an organizational campaign around thebeginningof 1965,and an electionwas held in the plant on April 23, 1965, at which Meek and anotheremployee,Roger Posey, were observers for the Union. According to Meek, Charles Ashcraft,the Respondent's shipping department supervisor, speaking to Meek about 2 monthsbefore the election, asked if Meek had "heard anything about the Uniongoing onaround the plant." Meek replied that he had not. Meek denied that he hadinitiatedthe union discussion. Ashcraft, however, credibly testified that thesubjectwasbrought up by Meek who asked Ashcraft what he thoughtof a union.Ashcraftreplied that he did not know. Moreover, Ashcraft was able to relate more details ofthe conversation as well as surrounding circumstances. Meek, in rebuttal, then testi-fied that there were two different conversations with Ashcraft and that Ashcraft wasreferring to the first while he was referring to the second. In his earlier testimony,however, Meek stated that there was only one conversation with Ashcraft about theUnion. With such vacillation by Meek,I cannotcredit his testimony of his conversa-tion with Ashcraft.Meek also testified that he had a conversation with his foreman, SteveRagsdale,whom Meek regarded as his "good friend." According to Meek,Ragsdale asked himabout the Union 8 or 10 times during the 2 months precedingthe election.Meektestified that Ragsdale once asked him if he hadseena man on theparking lothanding out union cards. Meek replied that he had not.Several times Ragsdaleasked Meek if he hadseen anyone signingunion cards. Although Meekhad seenthe signingof union cards he told Ragsdale that he hadnot.Meek admitted that heconsidered Ragsdale a good friend even during thisquestioning,that theyvisitedeach other's homes socially, had gone hunting together, and had gone to schooltogether.Meek also admitted that he was not frightened in any wayby Ragsdale's 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestions, and that he told him the untruth only because he did not want Ragsdaleto know about the union activity. Meek also credibly testified that on some occasionsRagsdale asked him how the Union would stop the trains and trucks from cominginto the plant if there was a strike. Ragsdale admitted only one conversation withMeek about the Union,but stated that it was Meek and not he who brought thesubject up'and that it consisted of Meek asking him what he had heard of theUnion. In view of the friendly and close association of these two men,I creditMeek's testimony of 8 to 10 conversations with Ragsdale about the Union.In sum, therefore,it appears that two of Respondent's supervisors.spoke with oneemployee about the Union. One supervisor, Ashcraft, spoke to that employee butonce and then only when the supervisor was asked by that employee what hethought of the Union. The supervisor's reply was absolutely noncommittal. Therewas no intimidation of the employee nor were there express or implied threats orpromises made by the supervisor and the entire conversation took a few minutes.The other supervisor,Ragsdale, spoke to the same employee about the Union severaltimes.On all occasions,however, the employee regarded themselves good friendsand the conversations were casual.Here, too,therewas no intimidation of theemployee or suggestion of threat or promise.On this state of the record I amunable to conclude that the interrogation by the Respondent through its supervisorsand agents was such as to interfere with,restrain,or coerce its employees in theexercise of any of the rights guaranteed in Section 7 of the Act.Even if Meek was discriminatorily discharged,which is the issue discussed below,itwould not necessarily render the previous interrogation unlawful. Thus, inN.L.R.B.v.Southern California Associated Newspapers,d/b/a South Bay DailyBreeze,299 F.2d 677 (C.A. 9), the court held the interrogation not unlawful whereitwas conducted in an entirely friendly manner and was consistent with the estab-lished relationship between employee and supervisor, even though the interrogationwas followed by a discriminatory discharge.B. The alleged discriminatory dischargeOn April 24, 1965, the day after the union election,Meek came to work at3 p.m., and was met by his foreman, Ragsdale. In the conversation that ensuedbetween them, Ragsdale itemized all of the duties he expected of Meek.Thus, Meekwas not to leave the building, as he had been doing, without calling Ragsdale; hewas to check the rollers every hour instead of every 2 hours as he had been; thesteam pressure was to be read by him instead of by Ragsdale who had been doingit.Ragsdale,however, credibly testified that these instructions were merely a listof Meek's duties which he had not always observed in the past.This dereliction ofduties is corroborated by evidence that on two earlier occasions management officialshad taken steps to discharge Meek for unexcused absences but had reversed theirdecision upon Meek's promise to do better.Meek was also shown to have had diffi-culties with Posey and to have been noisy in his work,kicking, shoving,and cursinghismachine.On the followingday, April25, the plant was shut down and the plant super-intendent instructed Ragsdale to call Meek and tell him not to come in, which Rags-dale did. Since some workers were needed that day for maintenance,the plantsuperintendent decided to use Meek's lower-paid helper for that work instead ofMeek.On the following day, April 26, Meek came to work at 3 p.m. Shortly after 4o'clock,Ragsdale spoke to Meek about the drier pressure being too high and themoisture content too low. When he told Meek that it should have been correctedbefore,Meek complained that Ragsdale had given him too much to do,that he didnot need the job and that if he left,he could get the job back if he wanted it.Ragsdale then went to General Manager Higgenbotham and complained of Meek'sattitude.Higgenbotham advised Ragsdale totry to "keep things on an even keel."Ragsdale then watched to see if Meek would check the drier pressure. He stationedhimself where he could observe if Meek came out to read the pressure gauge andwatched from about 15 minutes before the hour until 10 or 15 minutes after thehour. Starting at 9 o'clock, he watched uninterruptedly until about 10:30. At notime did he observe anyone come out to check the gauge. He then inspected therecords thatMeek kept and found drier pressure gauge readings for each hourfrom 4 p.m. through- 10 p.m., despite Meek's failure to read thegauge.Ragsdale LIFETIME DOOR COMPANY319then told Meek he was fired and asked him to leave, which he did. Meek on theother hand, testified that Ragsdale told him around 4 p.m. of that day that hehad to do all of his work within a 15-minute period starting at 15minutes beforethe hour, which, it is conceded, would have been an impossible task. He furthertestified that Ragsdale complained that Meek was taking too long for lunch, thatRagsdale told him "I wouldn't work for a company that wouldn't want me working,"and asked how strikers could stop trucks and trains from coming into the plant.Shortly afterward, according to Meek, Ragsdale told him to punch out and get offthe lot.The two versions of the dismissal incident cannot be reconciled. The illegality ofthe discharge depends upon the uncorroborated testimony of Meek. His version iscontradicted not only by Ragsdale, but indirectly as well as by the records kept byMeek and introduced in evidence. These records show high steam pressure and lowmoisture readings both at 3 and 4 p.m. which presumably should and could havebeen corrected by Meek in the ordinary course of his duties. These records alsoshow an unvarying pressure between 7 and 10 p m., although the moisture was stillsomewhat below the optimum point.In short, I am not convinced that the General Counsel has satisfied that burdenof proof which is incumbent upon him to uphold a charge of discriminatory dis-charge.As the court noted inN.L.R.B. v. Barberton Plastics Products, Inc., 354F.2d 66, 69 (C.A. 6), "the uncorroborated testimony of an untrustworthy andinterested witness, who stands to profit from a back pay award, may be held undersuch facts and circumstances not to constitute substantial evidence on the recordconsidered as a whole." Meek's record as an employee left much to be desired. Hisfailure to record steam pressure was the last straw in an accumulation of variousdissatisfactionswithMeek's behavior. Whether or not the summary discharge wasappropriate under the circumstances need not be decided here. The onlyissue iswhether Meek's discharge was motivated, at least in part, by union activities. Thereis,however, a paucity of evidence to support such a conclusion. Admittedly Rags-dale knew that Meek was a union adherent; Ragsdale knew that Meek hadacted asa union observer at the election.It is significant,however, that there isno suggestionof any discrimination practiced by the Respondentagainst RogerPosey, the otherunionobserver. Nor does the record indicate any antiunion attitude on the part ofRagsdale or anyone else. The only argument in support of the allegedly unlawfuldischarge, therefore, is the claimedassignmentof unreasonable duties to Meek. Theassignmentof unreasonable duties was credibly contradicted by Respondent's wit-nesses. Even without such contradiction, the result would be thesame inasmuch asthere is no evidence to tie in the alleged assignment of unreasonable duties with anyunion animus onthe part of Respondent. There is as much reason to link theimposition of these unreasonable duties with personal dislike on the part of Rags-dale for Meek or any other reason unconnected with union activity. Considering therecord as a whole, therefore, I conclude that the General Counsel has not met theburden of proof necessary for a finding of a discriminatory discharge under the Act.RECOMMENDED ORDERIt is ordered that the complaint in Case 26-CA-2114 be, and the same hereby is,dismissed.Lifetime Door CompanyandLocal Union No. 3135, United Broth-erhood of Carpenters and Joiners of America,AFL-CIO.Case11-CA-2816.August 3, 1966DECISION AND ORDEROn March 15, 1966, Trial Examiner William W. Kapell issuedhisDecision in the above-entitled proceeding, finding that the160 NLRB No. 32.